Hill, Presiding Justice.
The defendant, Willie Anderson, was convicted of murdering Wilbert Mozee and was sentenced to life imprisonment.
The state’s evidence authorized the jury to find that on October 18, 1979, the victim and Teresa Wallace, the defendant’s former girlfriend, were at a fast-food restaurant in Savannah. While the victim was waiting in line at the take-out window and Ms. Wallace was waiting in the car, the defendant stepped out from behind a van in the parking lot and shot the victim two times in the back with a pistol. Ms. Wallace then got out of the car and ran into the restaurant. As she was running, the defendant fired at her but missed. The defendant followed her into the restaurant, pointed his pistol at her *239and pulled the trigger several more times but the gun did not fire. Defendant fled the scene.
Decided April 6, 1982.
Stephen H. Harris, for appellant.
Spencer Lawton, District Attorney, Michael J. Bowers, Attorney General, Virginia H. Jeffries, for appellee.
At trial the defendant claimed self-defense. According to the defendant, the victim was jealous of his prior relationship with Ms. Wallace and had threatened to kill him; both he and the victim were waiting in line at the restaurant when the victim suddenly “grabbed” him; and the defendant, in fear for his life, pulled out his pistol and shot the victim in self-defense. He admitted firing at Ms. Wallace.
1. Before trial, the defendant made a motion in limine to prevent the state from introducing evidence that he had fired at Ms. Wallace. The motion was denied and the evidence was admitted at trial. The defendant asserts error, arguing that evidence of a separate crime is inadmissible.
We find no error. Evidence as to the defendant’s conduct at the scene of the crime, even after commission of the crime, is relevant and admissible. Arnold v. State, 131 Ga. 494 (62 SE 806) (1908); see Natson v. State, 242 Ga. 618 (1) (250 SE2d 420) (1978), cert. denied, 441 U. S. 925 (1979).
2. The defendant also asserts as error the trial court’s failure to give his requested instruction on involuntary manslaughter, Code Ann. § 26-1103 (a) and (b). We find no error. Crawford v. State, 245 Ga. 89, 92-94 (263 SE2d 131) (1980); Donaldson v. State, 249 Ga. 186 (289 SE2d 242) (1982).

Judgment affirmed.


All the Justices concur.